                       UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF KANSAS
                             KANSAS CITY DIVISION

In The Matter Of:                              )
                                               )   Case Number 18-22492-rdb
John Leonard Lentell                           )
                                               )
                                               )   Chapter 13
    Debtor,                                    )
                                               )   Objection to Confirmation filed by
MTGLQ Investors, LP                            )   MTGLQ Investors, LP
                                               )
    Creditor,                                  )
                                               )

                           OBJECTION TO CONFIRMATION


       Comes now MTGLQ Investors, LP (“Creditor”) by its attorney and for its

objection to confirmation states as follows:

       1.     MTGLQ Investors, LP is the holder of a Mortgage and Note secured by real

property located at 2844 W 138th Terr., Leawood, KS 66224. Said property is listed by

the Debtor as an asset of the bankruptcy estate.

       2.     The prepetition arrearages owed to Creditor are $148,258.00. The total

pay off due to Creditor under the note is $621,697.32.

       3.     The Chapter 13 Plan filed by the Debtor calls for 0.00% interest on the

claim of Creditor. Creditor is entitled to interest on the principal and advance portion of

the claim at the contract rate of 6.00%.

       WHEREFORE, MTGLQ Investors, LP prays confirmation of the plan filed by the

Debtor be denied, that this case be dismissed for failure to propose a confirmable plan;

and for such further orders as the Court deems just and proper.



                                        1                           MS 127954.394499 BK
                 Case 18-22492    Doc# 20      Filed 01/31/19   Page 1 of 3
Dated January 31, 2019


                                    Respectfully Submitted,
                                    Millsap & Singer, LLC

                                    /s/ Stewart C. Bogart
                                    Cynthia M. Kern Woolverton, KSFd#21445
                                    Stewart C. Bogart, KSFd#26836
                                    Muhammad Esa Ahmed, KSFd#28153
                                    612 Spirit Drive
                                    St. Louis, MO 63005
                                    Telephone: (636) 537-0110
                                    Facsimile: (636) 537-0067
                                    bkty@msfirm.com

                                    Attorneys for MTGLQ Investors, LP




                                    2                        MS 127954.394499 BK
              Case 18-22492   Doc# 20   Filed 01/31/19   Page 2 of 3
                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed
electronically on January 31, 2019, with the United States Bankruptcy Court, and has
been served on the parties in interest via e-mail by the Court pursuant to CM/ECF as
set out on the Notice of Electronic filing as issued by the Court or in the alternative has
been served by depositing a true and correct copy of same enclosed in a postage
prepaid, properly addressed envelope, in a post office official depository under the
exclusive care and custody of the United States Postal Service within the state of
Missouri on those parties directed by the Court on the Notice of Electronic Filing issued
by the Court as required by the Federal Rules of Bankruptcy Procedure and the Local
Rules of the United States Bankruptcy Court.

                                            /s/ Stewart C. Bogart



Electronic Mail Notice List

The following is the list of attorneys who are currently on the list to receive e-mail
notices for this case.

       Rachel Lynn Foley

       William H Griffin

       Office of the United States Trustee


Manual Notice List

The following is a list of parties who are not on the list to receive e-mail notices for this
case (who therefore require manual noticing).

       John Leonard Lentell
       2844 W 138th Terrace
       Leawood, KS 66224




                                          3                           MS 127954.394499 BK
                Case 18-22492       Doc# 20    Filed 01/31/19     Page 3 of 3
